Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 02/01/2022, in response to the rejection of claims 1-7, 11-13, 17-18 from the final office action, mailed on 10/01/2021, by amending claims 1, 3-6, 17 and canceling claims 2, 7, is acknowledged and will be addressed below.

Election/Restrictions
Claims 14-16 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Drawings
st and 2nd issues below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
wherein the resin has solventless ultraviolet curable properties, wherein the resin includes a polymerizable compound having a polymerizable functional group such as an epoxy resin, and wherein a viscosity of the resin is 1 cp to 2000 cp” of Claim 1,
The limitation appears to define properties of the epoxy resin, in other words, it is considered that because the epoxy resin has solventless ultraviolet curable properties, polymerizable compound, and viscosity is 1 cp to 2000 cp, the epoxy resin is be used for the magnetic part. 
Consequently, when a prior art teaches the epoxy resin, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 11-13 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) Claims 1 and 17 raise a new matter issue. 

More specifically, claim 1 first recites a first pitch and a second pitch of the pattern holes, then the claim further recites the magnetic part has the first and second pitch of the pattern holes, in other words, the magnetic part has the same pitch of the pattern holes.
However, the applicants’ Fig. 2 and the paragraph [0059] merely disclose that the magnetic part can be located between the pattern holes, they do not support a specific requirement about the same pitch condition of the magnetic parts in respect to the pattern holes.
Thus, the feature is a new matter. See also the 112 2nd paragraph below.

Claim 17 raises the same issue.

Claims 1, 3-6, 11-13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, it is not clear what the applicants’ pitch is, because the applicants’ disclosure never discloses how the pitch is determined. Does the applicants’ pitch indicate a distance between an edge point of the first hole and a corresponding point of the next hole? Or distance between the center of each holes? OR a distance of the matrix form, such as a distance from the first hole to the last hole of the matrix form?

Second, again, as discussed in the 112 1st paragraph above, the claim 1 requires the magnetic part has the same pitch of the pattern holes. However, the applicants’ disclosures never provide a specific requirement about the same pitch condition of the magnetic parts in respect to the pattern holes, in other words, the applicants’ drawing and specification do not provide any scaled details for the same pitch condition between the holes and the magnetic part, thus it is not clear how the pitches for the pattern holes and the magnetic part are determined and also how the arrangement is obtained. It appears the applicants merely assert that disposing the magnetic part between the pattern holes is sufficient to meet the claimed feature.
Claim 17 raises the same issue.

For the purpose of examination, 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as obvious over Yotsuya (US 20060191864, hereafter ‘864), Theiss (US 20050130422, hereafter ‘422) and Shirahata et al. (US 4652460, hereafter ‘460).
Regarding to Claim 1,
In case of 102(a)(1) rejection by ‘864, ‘864 teaches:
Mask (title, Fig. 1, the claimed “A mask assembly”);
A mask M is composed of a frame 10 outlining the mask M and a pattern portion 20 having a plurality of mask apertures 24 disposed on the inner side of the frame 10 ([0042], the claimed “comprising: a mask frame; a mask having a first surface facing the mask frame and a second surface opposite the first surface, the mask supported by the mask frame; a plurality of pattern holes disposed in the mask”);
A magnetic film 28, which is made by forming a magnetic body into a film in a predetermined pattern, is formed on a rear surface MB of the mask M ([0044]), and it is possible to form the magnetic film 28 on a front surface, and it is also possible to form the magnetic film 28 on both surfaces (Fig. 1B, [0053], note the front surface is MA, the 
The pattern portion 20 is composed of a plurality of beams 22 linked to the frame 10 and extending in X and Y directions and of the plurality of mask apertures 24 that are made by the plurality of beams 22 surrounding the apertures ([0043], note a pitch can be defined any position, such as one edge to the other edge or one center to next center, thus apertures 24 has a pitch in both direction, the claimed “wherein the pattern holes are arranged in a matrix form having a first pitch along a first direction and a second pitch along a second direction, wherein the mask comprises a rib located between the pattern holes, the rib comprises a first rib extending in the first direction, and a second rib extending in the second direction”);
See magnetic films 28 of Fig. 1B (the claimed “wherein the magnetic part is located at an intersection portion of the first rib and the second rib, and an outline of the magnetic part does not contact the pattern holes on a plane”).
Further, the reason for forming the magnetic film 28 in a predetermined pattern instead of forming the same on the entire surface of its rear surface MB is to prevent the bending of the mask M, and Thus, if the magnetic film 28 is formed on the entire surface of the rear surface MB, the pattern portion 20 deforms (bends) as it is affected by the internal stress (the film stress) of the magnetic film 28 ([0050], note Fig. 1B shows some magnetic films 28 are arranged in a predetermined pattern to prevent the bending of the mask M, this means that an earlier art of the Fig. 1B may include at least more magnetic films 28 distributed on the entire surface, such as all the locations between the pattern holes, as shown in the illustration below reproduced from Fig. 1B, thus the earlier art of the Fig. 1B clearly has the magnetic films having the first same pitch along the first direction and the second same pitch along the second direction with respect to the pattern holes, the claimed “wherein the magnetic part has the first pitch along the first direction and the second pitch along the second direction with reference to the pattern holes”).

    PNG
    media_image1.png
    966
    787
    media_image1.png
    Greyscale


‘864 further teaches the magnetic film 28 is a film formed using a ferromagnetic body containing Ni, Fe, and Co. More specifically, for the magnetic film 28, a Ni-Fe-P film or a Co-Ni-P film can be used ([0046], the claimed “wherein the magnetic part comprises a magnetic”), however, ‘864 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
 particle and a resin, wherein the resin has solventless ultraviolet curable properties, wherein the resin includes a polymerizable compound having a polymerizable functional group such as an epoxy resin, and wherein a viscosity of the resin is 1 cp to 2000 cp.

‘422 is analogous art in the field of aperture masking techniques ([0002]). ‘422 teaches Another way to control sag is to use magnetic force. For example, an aperture mask can comprise both a polymer and magnetic material. The magnetic material can be coated or laminated on the polymer, or can be impregnated into the polymer. For example, magnetic particles can be dispersed within a polymeric material used to form the aperture mask ([0040]).

‘460 is analogous art in the field of magnetic coating (lines 16-28 of col. 1). ‘460 teaches Widely used coated type magnetic recording media are typically prepared by dispersing… magnetic materials of magnetic alloy particles mainly containing Fe, Co, or Ni in an organic binder such as copolymers of vinyl chloride and vinyl acetate, copolymers of styrene and butadiene, an epoxy resin or a polyurethane resin, coating the thus-prepared magnetic coating composition on a non-magnetic support, and drying it has widely been used (lines 16-28 of col. 1).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a magnetic coating having magnetic particles dispersed within a polymeric material, as the 
Because the epoxy resin is used for the magnetic film of ‘864, it has the claimed properties, see the claim interpretation above.

Still furthermore, the applicants may argue that the earlier prior art may not be formed in such a way, thus a disclosure that the magnetic part has the same pitch of the pattern pitch is disclosed by ‘864.

In response, the examiner maintains to modify ‘864 to have the same pitch is an obvious matter.
Fig. 1B of ‘864 shows 4 x 5 pattern array and the magnetic film 28 located in some upper, lower and center region of the pattern array.
Further, ‘864 clearly teaches the pattern portion 20 is not limited to the structure having the plurality of uniformly-pitched mask apertures 24 arranged in matrix but can be suitably modified corresponding to the pattern formed on a film-forming object ([0043]), therefore, it is obvious that the pattern form or the pattern number of Fig. 1B of ‘864 is not limited to 4 x 5 pattern form, and it can have much greater number of arrays, for instance, see Fig. 3 of US 20100055810, having 7 x 9 pattern array, see also below. 


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added more magnetic parts, around the upper, lower, and center regions of the mask of ‘864, by simply duplicating the existing magnetic parts, for instance, see the illustration below, for the purpose of providing more increased magnetic force, thus improving contact for the mask at the points. Further MPEP clearly guides mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04. At least one or more magnetic part is disposed around the existing magnetic part, it clearly meets the claimed feature.

    PNG
    media_image2.png
    705
    771
    media_image2.png
    Greyscale



‘864 further teaches the magnetic film 28 is a film formed using a ferromagnetic body containing Ni, Fe, and Co. More specifically, for the magnetic film 28, a Ni-Fe-P film or a Co-Ni-P film can be used ([0046], note ‘460 also teaches magnetic materials of magnetic alloy particles mainly containing Fe, Co, or Ni, lines 22-23 of col. 1, the claimed “wherein the magnetic particle comprises a ferromagnetic material”).

Regarding to Claim 12,
‘864 teaches a base film 27 made of an alloy film having a desired pattern at the pattern portion 20 ([0073], thus the mask of ‘864 is also a fine metal mask, because the claimed does not define a degree of the “fine”, the claimed “wherein the mask is a fine metal mask (FMM)”).

Regarding to Claim 13,
‘864 teaches the pattern portion 20 is composed of a plurality of beams 22 linked to the frame 10 and extending in X and Y directions and of the plurality of mask apertures 24 that are made by the plurality of beams 22 surrounding the apertures ([0043], note each beam clearly can be interpreted as a strip, the claimed “wherein the mask comprises a plurality of mask strips”).

Regarding to Claim 17, ‘864 teaches:
The vapor deposition apparatus (the pattern forming apparatus) 50 has a structure having a vapor deposition source 56 at the bottom of a vacuum chamber 52 
The mask M and the glass substrate L overlap each other in a manner that the mask M is disposed on the vapor deposition source 56 side ([0087], the claimed “the claimed “a target substrate opposite the deposition source; a mask assembly disposed on one surface of the target substrate facing the deposition source”);
An electromagnet 60 corresponding to the shape of the mask M ([0090], the claimed “and a magnet plate disposed on another surface of the target substrate opposite to the one surface, the magnet plate configured to closely adhere the mask assembly onto the target substrate by a magnetic force”);
The limitation regarding to the mask assembly is the same as the claim 1 limitations (some of the terms are different, but they are synonyms), because the teaching of the mask assembly was discussed in the claim 1 rejection above, thus it is applied to the limitation of the mask assembly of Claim 17 with the same reason (the claimed “wherein the mask assembly comprises: a mask frame; a mask having a first surface facing the mask frame and a second surface opposite the one surface, the mask supported by the mask frame, the mask including a plurality of pattern holes; and a magnetic part disposed on the first surface of the mask between the plurality of pattern holes, wherein the pattern holes are arranged in a matrix form having a first pitch along a first direction and a second pitch along a second direction, wherein the mask comprises a rib located between the pattern holes, the rib comprises a first rib extending in the first direction, and a second rib extending in the second direction wherein the magnetic part is located at an intersection portion of the first rib and the wherein the magnetic part comprises a magnetic particle and a resin, wherein the resin has solventless ultraviolet curable properties, wherein the resin includes a polymerizable compound having a polymerizable functional group such as an epoxy resin, and wherein a viscosity of resin is 1 cp to 2000 cp”).

Regarding to Claim 18,
‘864 teaches the electromagnet 60 may be a single plate, or there may be a plurality of electromagnets 60 [0091], the claimed “wherein the magnet plate comprises a plurality of magnets”).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘864, ‘422 and ‘460, as being applied to Claim 1 rejection above, further in view of Takizawa et al. (US 20170311411, hereafter ‘411).
Regarding to Claim 4,
As discussed in the claim 2 rejection above, the magnetic material of ‘864 has a magnetic particle (the claimed “wherein the magnetic particle comprises”).

‘864, ‘422 and ‘460 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: wherein the magnetic particle comprises a plastic particle and a ferromagnetic material coated on the plastic particle.

‘411 is analogous art in the field of deposition mask (title). ‘411 teaches Particles which are obtained by coating surfaces of base particles (core particles) with the metal material or the magnetic material can also be employed as the inorganic particles 3 ([0065], note the inorganic particles 3 is a magnetic particle. Because the magnetic particles formed by core particles coated with magnetic material is a commonly known knowledge, see also US 20090211595, hereafter ‘595, [0041] teaching the magnetizable particles including particles with a polymer core coated with a magnetic material, [0041], note the polymer core of ‘595 reads into a plastic).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a ferromagnetic material coated on a plastic particle, as the magnetic particle, for the purpose of providing proper materials for the magnetic material of ‘864, and/or further for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 5,
As discussed in the claim 2 rejection above, the magnetic material of ‘864 has a magnetic particle, therefore, the particle intrinsically has a size (the claimed “wherein a size of the magnetic particle is”).

(BOLD and ITALIC letter) of:
Claim 5: wherein a size of the magnetic particle is 0.1 µm to 5 µm.

‘411 further teaches a particle diameter of the inorganic particles 3 is not particularly limited. However, the inorganic particles 3 are preferably nanoparticles having an average particle diameter (weight average particle diameter) of smaller than 1 µm (submicron order) ([0069]), and it is possible to adjust physical properties such as a magnetic property, by thus adjusting, for example, a kind of, and/or a particle diameter of the inorganic particles 3, and/or a mixing ratio of the inorganic particles 3 contained in the resin layer 2 ([0073]).

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a size of the magnetic particle is 0.1 µm to 5 µm, for the purpose of adjusting physical properties such as a magnetic property (this also reads into the claimed limitation).

Regarding to Claim 6,
As discussed in the claim 1 rejection above, the epoxy resin is used. Epoxy resin also can be cured by thermosetting, it can be interpreted as a thermosetting resin, see also US 20120126381 teaching “thermosetting resin include phenol resin, amino resin, unsaturated polyester resin, epoxy resin, polyurethane resin, silicone resin, and .   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘864, ‘422 and ‘460, as being applied to Claim 1 rejection above, further in view of Lee et al. (US 20150068455, hereafter ‘455).
Regarding to Claim 11,
‘864 teaches a base film 27 made of an alloy film having a desired pattern at the pattern portion 20 is formed on the rear surface MB of the mask M by a mask sputtering method. The base film 27 is a film that becomes the base on which the magnetic film 28 is deposited ([0073]), and for the base film 27, it is preferable to use a Ni alloy or a Cu alloy (the claimed “wherein the mask frame and the mask are made of a material comprising a nickel alloy”).

‘864, ‘422 and ‘460 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein the mask frame and the mask are made of a material comprising a nickel-iron alloy having 36% nickel.

‘455 is analogous art in the field of mask (title). ‘455 teaches the Invar alloy is an alloy formed of 64% Fe and 36% Ni, and has a very low coefficient of thermal expansion ([0032]).



Response to Arguments
Applicants’ arguments filed on 02/21/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regards to the drawing objection, 112 1st-2nd paragraphs of Claims 1 and 17, applicants argue that Based on the originally filed specification and drawings, Applicants submit that the Drawings illustrate all the features recited in the pending claims, and further one of ordinary skill in the art is able to interpret Applicants' application as filed. When an application is drafted, Applicant cannot predict every variation of reference that may be cited against the invention, and thus include every word in the specification that might later be used to described the invention possessed, illustrated, and described by Applicants. Therefore, even if the specific word "pitch" was not used in the specification, if a definition of pitch is "a distance between successive corresponding points or lines," Applicants possessed, illustrated, and described this disclosure. Applicants described and illustrated the matrix outlay of pattern holes 121 in FIGS. 1, 2A, and 2B, see pages 9-11.
This argument is found not persuasive.

As discussed in the 112 rejection above, the applicants’ Fig. 2 and the paragraph [0059] merely disclose that “the magnetic part can be located between the pattern holes”.
They do not support a specific requirement about the same pitch condition of the magnetic parts in respect to the pattern holes.

Further, the applicants’ assertion that “Applicant cannot predict every variation of reference that may be cited against the invention, and thus include every word in the specification that might later be used to described the invention possessed, illustrated, and described by Applicants” is completely not acceptable.
The applicants claim the pitch condition. This means applicants now assert that the applicants’ pitch condition is not known to any ordinary skill in the art and is invented by only the applicants, thus it is patentable. If the applicants believe the feature is critically new to industry, the applicant must predict the feature thus explicitly include all the feature in the specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718